Case 16-20086        Doc 58     Filed 03/11/19     Entered 03/11/19 15:14:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 20086
         Verlaria L Bearden

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/20/2016.

         2) The plan was confirmed on 08/03/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/10/2017, 05/15/2017, 02/26/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/23/2018.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20086            Doc 58       Filed 03/11/19    Entered 03/11/19 15:14:22                 Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                 $12,027.50
          Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                        $12,027.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $524.01
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,524.01

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
 Admin Recovery                       Unsecured      1,625.00       1,278.60         1,278.60           0.00        0.00
 ADT Security Services                Unsecured         220.00           NA               NA            0.00        0.00
 Adtalem Global Education             Unsecured         740.00        815.00           815.00           0.00        0.00
 Adtalem Global Education             Unsecured           0.00        777.28           777.28           0.00        0.00
 AmeriCash Loans LLC                  Unsecured      2,950.00            NA               NA            0.00        0.00
 Americredit Financial Ser Inc        Unsecured            NA         424.68           424.68           0.00        0.00
 Americredit Financial Ser Inc        Secured       16,648.00     17,072.68        16,648.00       5,815.88    1,687.61
 ATG Credit LLC                       Unsecured          63.00           NA               NA            0.00        0.00
 ATG Credit LLC                       Unsecured         270.00           NA               NA            0.00        0.00
 Becket & Lee                         Unsecured         574.00        574.53           574.53           0.00        0.00
 Capital One Bank USA NA              Unsecured         204.00           NA               NA            0.00        0.00
 Center for Dental Excellence         Unsecured         175.00           NA               NA            0.00        0.00
 Credit Union 1                       Unsecured         650.00        670.10           670.10           0.00        0.00
 CreditBox.com LLC                    Unsecured           0.00      2,840.24         2,840.24           0.00        0.00
 Creditors Discount & Audit Company   Unsecured         115.00           NA               NA            0.00        0.00
 Department Of Education              Unsecured     16,684.00     52,115.18        52,115.18            0.00        0.00
 DEPT OF ED/Navient                   Unsecured     51,107.00            NA               NA            0.00        0.00
 Dynamic Recovery Solutions           Unsecured      1,165.00            NA               NA            0.00        0.00
 First Premier Bank                   Unsecured         828.00           NA               NA            0.00        0.00
 Full Circle Financial                Unsecured         285.00           NA               NA            0.00        0.00
 Home Shopping Network                Unsecured         350.00           NA               NA            0.00        0.00
 ICTV Brands                          Unsecured         195.00           NA               NA            0.00        0.00
 Illinois Bell Telephone Company      Unsecured      1,431.00       1,212.34         1,212.34           0.00        0.00
 Illinois Lending Corporation         Unsecured      1,260.00         925.41           925.41           0.00        0.00
 Ingalls Memorial Hospital            Unsecured           0.00      1,460.29         1,460.29           0.00        0.00
 Midland Funding LLC                  Unsecured           0.00      1,179.86         1,179.86           0.00        0.00
 Portfolio Recovery Associates        Unsecured      2,001.00       1,999.21         1,999.21           0.00        0.00
 Quantum3 Group                       Unsecured         902.00        959.83           959.83           0.00        0.00
 SLM Financial CORP                   Unsecured           0.00           NA               NA            0.00        0.00
 SLM Financial CORP                   Unsecured           0.00           NA               NA            0.00        0.00
 Synchrony BANK                       Unsecured      1,180.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-20086            Doc 58   Filed 03/11/19    Entered 03/11/19 15:14:22                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 Vision Financial Servi           Unsecured          74.00           NA           NA             0.00        0.00
 Vision Financial Servi           Unsecured         449.00           NA           NA             0.00        0.00
 Vision Financial Servi           Unsecured         487.00           NA           NA             0.00        0.00
 World Acceptance/Finance Corp    Unsecured         408.00        690.96       690.96            0.00        0.00
 Zingo Cash                       Unsecured         125.00        807.32       807.32            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00                 $0.00
       Mortgage Arrearage                                     $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                           $16,648.00           $5,815.88             $1,687.61
       All Other Secured                                      $0.00               $0.00                 $0.00
 TOTAL SECURED:                                          $16,648.00           $5,815.88             $1,687.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $68,730.83                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                            $4,524.01
          Disbursements to Creditors                            $7,503.49

 TOTAL DISBURSEMENTS :                                                                         $12,027.50




UST Form 101-13-FR-S (9/1/2009)
Case 16-20086        Doc 58      Filed 03/11/19     Entered 03/11/19 15:14:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
